Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (US Patent No. 7,473,079) in view of Ogawa et al (US PGPub No. 2019/0372420; herein Yamashita).

Ogawa teaches:

limitations from claim 1, an electric compressor (1) comprising: a compression part (4) configured to compress fluid; an electric motor (5) configured to drive the compression part; an inverter (101) including a circuit board (103) that is configured to drive the electric motor; a housing (3) having a bottomed-cylindrical shape (at 3c-3d) and accommodating the electric motor (see FIG. 1); an inverter case (102), wherein the inverter case has: a case bottom wall (102c, at contact area 116) having a plate-like shape and facing a bottom wall (3d, at contact area 116) of the housing; and a case peripheral wall (102a) extending 

Ogawa teaches a cylindrical compressor housing (3) but teaches a polygonal inverter housing (102; see FIG. 2) rather than a cylindrical inverter housing;

However, Yamashita teaches a compressor (1) including a cylindrical motor housing (14), and a control unit (5) housing (90); wherein the control unit housing is cylindrically shaped (paragraph 63);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to choose a shape for the inverter housing of Ogama from amongst known housing shapes, such as the cylindrical control unit housing of Yamashita, as a matter of design choice in order to fit various shapes of electrical components and/or reduce a footprint of the compressor (i.e. by rounding the edges of the housing to match a motor housing). See MPEP 2144.04 IV. B, teaching shape as a matter of design choice. 

Ogawa teaches a contact portion (116) between the inverter housing (102) and the compressor housing (3), but does not explicitly teach a seal assembly;

Yamashita teaches:

wherein a seal member (AD; paragraph 37) having an annular shape seals a gap (4) between the control unit case (90) and compressor housing (3), wherein the control unit case has a seal peripheral wall (91) that has a cylindrical shape and extends from a case bottom wall (94) in a direction opposite to a direction in which a case peripheral wall (98) extends, the seal peripheral wall surrounds a part (4c) of an outer peripheral surface of the housing (3; see FIG. 5), and the seal member seals a gap between an inner peripheral surface of the seal peripheral wall and the outer peripheral surface of the housing (see FIG. 5);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide a seal assembly in the compressor of Ogawa, as taught by Yamashita, in order to provide a reliable waterproof seal for the inverter chamber (paragraph 75 of Yamashita); 



Ogawa further teaches:

limitations from claim 3, wherein the circuit board (103) has another electronic component (105) mounted on the circuit board, wherein the another electronic component is mounted on a mounting surface area (via board 113) that is a part of a surface of the case bottom wall adjacent to the case peripheral wall, and the mounting surface area of the surface is closer to the inverter cover than an area of the surface other than the mounting surface area is (see annotated FIG. 1 below);


    PNG
    media_image1.png
    539
    871
    media_image1.png
    Greyscale






Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (US Patent No. 7,473,079) in view of Ogawa et al (US PGPub No. 2019/0372420; herein Yamashita) as applied to claim 1 above and in further view of Iguchi et al (US PGPub No. 20080181791).

Ogawa teaches the case bottom wall (102c) has a surface adjacent to the seal peripheral wall (see FIG. 1), and the surface of the case bottom wall is in contact with the outer surface of the bottom wall of the housing (at 116); Ogawa does not explicitly teach a seal between the cover (102b) and the casing peripheral wall (102a);

Iguchi teaches a compressor (10) including an inverter casing (24) and a cover (150); wherein the electric compressor includes a gasket (120) that has a loop shape (see paragraph 20 teaching wall 24 as cylindrical) and seals a gap between an end face of a case peripheral wall and the inverter cover (see FIG. 2; paragraph 40); 

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide a seal between the cover and inverter casing of Ogawa, as taught by Iguchi, in order to provide a sealed chamber for the inverter electronics (i.e. from liquid);



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art teach inverter/electronics housings with various sealing arrangements: US 2016/0065027, US 2017/0276136, US 2012/0063935, US 10024312, US 20210156380, US 2013/0320792, US 2002/0117914, US 2016/0218583;

Additionally, US 9599109 teaches thermally communicating electronic components and a compressor housing;


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746